Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 9/28/2022. Claims 1-7, 9-12, 14-20 are pending in the case. Claims 1, 12, 15, 18 are amended. Claims 1, 15 and 18 are independent claims. Claims 1-7, 9-12, 14-20 are rejected.
Summary of claims

3.	Claims 1-7, 9-12, 14-20 are pending, 
	Claims 1, 12, 15, and 18 are amended,
	Claim 13 is previously canceled,
	Claim 8 is canceled,
	Claims 1, 15 and 18 are independent claims,
Claims 1-7, 9-12, 14-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 11-15, filed 9/28/2022, have been fully considered but found not persuasive in view of new rejection ground(s).
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-7, 9-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over David Martinez del corral et al (US Publication 20170371522 A1, hereinafter Martinez), and in view of Jason Grieves et al (US Publication 20150100537 A1, hereinafter Grieves), and Allison Elaine Ball et al (US Publication 20170142044 A1, hereinafter Ball), and David Kay et al (US Publication 20170344224 A1, hereinafter Kay), and Prima Dona Kurian et al (US Publication 20160027045 A1, hereinafter Kurian).

As for independent claim 1, Martinez discloses: A computer-implemented method comprising: receiving, by one or more computing devices, data indicating a selection of a particular animated image from amongst a plurality of different animated images presented by a dynamic keyboard interface provided in association with an application ([0002], a soft keyboard is one displayed on a screen or other surface and where user input associated with the displayed keys triggers input of text characters to a computing device, when a user operates the soft keyboard the computing device employs text prediction to predict and offer candidate words or phrases to the user and also to predict and offer candidate emoji to the user; Fig. 2, a mobile telephone touch screen comprising a soft keyboard display with word and emoji prediction candidates); receiving, by the one or more computing devices, data indicating a context of one or more of: the dynamic keyboard interface based at least in part on which of the plurality of different animated images was selected for presentation by the dynamic keyboard interface (Fig. 2, a mobile telephone touch screen comprising a soft keyboard display with word and emoji prediction candidates), or the application based at least in part on which of the plurality of different animated images was selected for presentation by the dynamic keyboard interface ([0022], the indicators are application specific in some examples, that is, they are statistics describing observed image use in conjunction with a particular application executing on the computing device); … determining, by the one or more computing devices and based at least in part on the data indicating the selection and the data indicating the context ([0021], an indicator of image user is a measure or how likely a user is to input any image (such as any emoji) to the computing device in a particular situation or context; [0038], the prediction tool also receives optional context about the user input event, for example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of recipient of a message which is being created, the context is date about the user and/or the computing device, the context is an identifier of field such as a subject line or a message body, associated with the user input), a position within the dynamic keyboard interface for presenting the particular animated image based … in response to data indicating a subsequent context of one or more of: the dynamic keyboard interface, the application, or a different and distinct application in association with which the dynamic keyboard interface is provided ([0028], the predictions are ranked (positioned based on rank) according to their probability or likelihood of being relevant to the user input, in various examples the quantity and/or frequency of predicted image candidates returned by the prediction engine to an end user device in response to an instance of user input is controlled on the basis of one or more of the indicators, the instance of user input, in the case of text input, is a key stroke, character, phoneme, morpheme, word, phrase, sentence or other unit of text).
Martinez disclose presenting predicted emoji based on contextual information including user interaction data, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize Martinez may predict emoji based on context and subsequent context information, in addition, in an analogous art of provide predicted emoji to user, Grieves discloses: determining…a position within the dynamic keyboard interface for presenting the particular animated image…in response to data indicating a subsequent context ([0058], one or more of the dictionaries in the hierarchy of language model dictionaries may be applied to produce text predictions for subsequent interactions with a device);
Martinez and Grieves are analogous arts because they are in the same field of endeavor, provide predicted emoji to user in a dynamic keyboard interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Martinez using the teachings of Grieves to clearly include providing predicted text and emoji based on context information and subsequent interaction information. It would provide Martinez’s method with the enhanced capability of produce text and emoji predictions matching to user’s desired text and emoji.

Martines discloses user may enter input in a search application, and the soft keyboard has image prediction capability (such as emoji prediction) ([0045]), the search engine has an image database comprising a statistical model associated with each image, the statistical models have been trained on sections of text associated with the particular image for that model ([0064]), and the predictions are ranked (positioned based on rank) according to their probability or likelihood of being relevant to the user input, in various examples the quantity and/or frequency of predicted image candidates returned by the prediction engine to an end user device in response to an instance of user input is controlled on the basis of one or more of the indicators, the instance of user input, in the case of text input ([0028]); further, Grieves discloses presenting emoji prediction in response to user enter a text input in search control ([0027], [0028], [0032], [0036]), and Grieves discloses ranking predictions of emoji based on the context data including various usage parameters indicative of the particular interaction scenarios ([0043], [0051], [0085]). Martinez and Grieves do not disclose the context data includes detecting an amount of time between two interactions, in another analogous art of ranking graphical user interface elements based on detected input, Ball discloses: wherein the data indicating the context comprises: data indicating an amount of time between: a time when search criteria was entered, wherein the search criteria comprises one or more search terms input via the dynamic keyboard interface; and the selection of the particular animated image ([0192], the qualitative analysis may determine a degree of interaction for each of the impression, the degree of interaction may include how quickly the interaction took place, for example, the degree of interaction may be based on an amount of elapsed time between a user’s selection of a comment for viewing and the user’s subsequent selection of other user interface features); 
Martines discloses the predictions are ranked (positioned based on ranking) according to their probability or likelihood of being relevant to the user input ([0028], [0030]) but does not clearly disclose determining the rank and position of animated images based on the contextual data including an amount of time between an animated image is available for selection and a sequentially interaction, Ball discloses: determining, by the one or more computing devices and based at least in part on the data indicating the selection and the data indicating the context, a position within the dynamic keyboard interface for presenting the particular animated image based at least in part on the data indicating the amount of time, wherein the position is based at least in part on displaying one or more of the plurality of different animated images with data indicating a shorter amount of time than one or more other animated images of the plurality of different animated images ([0192], the qualitative analysis may determine a degree of interaction for each of the impression, the degree of interaction may include how quickly the interaction took place, for example, the degree of interaction may be based on an amount of elapsed time between a user’s selection of a comment for viewing and the user’s subsequent selection of other user interface features; please note Ball teaches determining the amount of elapsed time between two subsequent interactions, and ranking the content based on the determined amount of elapsed time, );
Both Martinez and Ball disclose ranking the displayed content based on the detected user input and interaction including context data.  Martinez discloses the predicted emoji which is more relevant to user interest would be ranked higher.  And Ball discloses determining an amount of time between two user interaction and using it as a context data to determine the rank of the content. It would have been obvious to one with ordinary skill, to recognize that the context data may include user interaction time usage, and the shorter time between two user interactions means the content is more relevant to user interest and would be assigned a higher rank.
Further, Martinez does not expressly disclose emoji is a graphics interchange format image, in another analogous art of suggesting emoji to user, Kay expressly discloses:
wherein the particular animated image is a graphics interchange format image ([0040], the emoji suggestion system is configured to determine a sentiment associated with a message input by a user, and present suggested emojis and other pictorial elements (emoji sequences, images, GIFs, video, and so on) for insertion into the message);
Martinez and Kay are analogous arts because they are in the same field of endeavor, suggesting emoji to user based on user interaction and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Martinez using the teachings of Kay to clearly include suggesting emoji including GIFs.  It would provide Martinez’s method with the enhanced capability of providing emoji in more formats so user experience is improved.
Furthermore, Martinez discloses wherein determining the position within the dynamic keyboard interface for presenting the particular animated image comprises: determining, based at least in part on the data indicating the selection, a selection frequency for the particular animated image (Martinez: [0020], [0044], frequency of candidate image to a user to select; [0028] and [0030], the predictions are ranked (positioned based on ranking) according to their probability or likelihood of being relevant to the user input, In various examples the quantity and/or frequency of predicted image candidates returned by the prediction engine to an end user device in response to an instance of user input is controlled on the basis of one or more of the indicators); but Martinez and associated do not clearly disclose determining the selection frequency for the specific position, Kurian discloses: wherein determining the position within the dynamic keyboard interface for presenting the particular animated image comprises: determining, based at least in part on the data indicating the selection, a selection frequency for the particular animated image (Kurian: [0071], [0100], the database may include multiple attributes for a specific word such as frequency of usage, context association); determining the position based at least in part on the selection frequency and one or more selection frequencies for the position (Kurian: [0157], frequent selection of an object from the specific position: bar/grid);
Martinez and Kurian are analogous arts because they are in the same field of endeavor, suggesting object to user based on user interaction and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Martinez using the teachings of Kurian to include ranking the objects based on the frequent selection and the specific position.  It would provide Martinez’s method with the enhanced capability of allowing user to select the object readily and intuitively.

As for claim 2, Martinez-Grieves further discloses: receiving the data indicating the selection comprises receiving the data indicating the selection from a user device on which the application is executed (Martinez: [0022], the indicators are application specific in some examples, that is, they are statistics describing observed image use in conjunction with a particular application executing on the computing device); receiving the data indicating the context comprises receiving the data indicating the context from the user device on which the application is executed (Martinez: [0022], the indicators are application specific in some examples, that is, they are statistics describing observed image use in conjunction with a particular application executing on the computing device); and the subsequent context comprises a context of the user device when the user device is providing the dynamic keyboard interface in association with the application (Grieves: [0058], one or more of the dictionaries in the hierarchy of language model dictionaries may be applied to produce text predictions for subsequent interactions with a device).

As for claim 3, Martinez-Grieves further discloses: wherein: receiving the data indicating the selection comprises receiving the data indicating the selection from a user device on which the application and the different and distinct application are executed (Martinez: [0022], each indicator is a statistical representation of observed image user, the indicators are application specific in some examples, that is, they are statistics describing observed image use in conjunction with a particular application executing on the computing device, in some examples the indicators are user specific, that is they are statistics describing observed image use by a particular, indicators which are combination of application specific and user specific are used in some example); receiving the data indicating the context comprises receiving the data indicating the context from the user device on which the application and the different and distinct application are executed (Martinez: [0022], indicators are used which are any combination of one or more of: application specific, user specific, field specific, enterprise specific, recipient specific, user age group specific, user gender specific, topic specific, population specific, community specific, language specific, geographical region specific, time zone specific, time of year specific); and the subsequent context comprises a context of the user device when the user device is providing the dynamic keyboard interface in association with the different and distinct application (Martinez: [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message which is being created. For example, the context is data about the user and/or the computing device. For example, the context is an identifier of a field such as a subject line or a message body, associated with the user input; [0045], the computing device is executing one or more applications such as a messaging application and a search application).

As for claim 4, Martinez-Grieves further discloses: receiving the data indicating the selection comprises receiving the data indicating the selection from a first user device (Martinez: [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message which is being created. For example, the context is data about the user and/or the computing device; receiving the data indicating the context comprises receiving the data indicating the context from the first user device (Martinez: [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message which is being created. For example, the context is data about the user and/or the computing device); the subsequent context comprises a context of a second user device when the second user device is providing the dynamic keyboard interface in association with the application; and the first user device and the second user device are different and distinct from one another (Martinez: [0023], the indicators are calculated by observing large amount of data from large populations of users. In some cases the indicators are dynamically learnt during operation of the end user computing device. The indicators are learnt at the end user computing device and/or at a cloud service computing device or other remote computing device (i.e., another users’ devices); [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message (i.e., another user different from the first user) which is being created. For example, the context is data about the user and/or the computing device).

As for claim 5, Martinez-Grieves further discloses: receiving the data indicating the selection comprises receiving the data indicating the selection from a first user device (Martinez: [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message which is being created. For example, the context is data about the user and/or the computing device); receiving the data indicating the context comprises receiving the data indicating the context from the first user device (Martinez: [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message which is being created. For example, the context is data about the user and/or the computing device); the subsequent context comprises a context of a second user device when the second user device is providing the dynamic keyboard interface in association with the different and distinct application; and the first user device and the second user device are different and distinct from one another (Martinez: [0023], the indicators are calculated by observing large amount of data from large populations of users. In some cases the indicators are dynamically learnt during operation of the end user computing device. The indicators are learnt at the end user computing device and/or at a cloud service computing device or other remote computing device (i.e., another users’ devices); [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message (i.e., another user different from the first user) which is being created. For example, the context is data about the user and/or the computing device).

As for claim 6, Martinez-Grieves further discloses: wherein receiving the data indicating the selection comprises receiving data indicating the particular animated image has been selected for communication by the dynamic keyboard interface to the application (Martinez: [0022], each indicator is a statistical representation of observed image user, the indicators are application specific in some examples, that is, they are statistics describing observed image use in conjunction with a particular application executing on the computing device).

As for claim 7, Martinez-Grieves further discloses: wherein receiving the data indicating the selection comprises receiving data indicating the particular animated image has been selected for future accessibility within the dynamic keyboard interface (Martinez: Abstract, trigger prediction from the user input of a plurality of candidate images for input to the computing device).

claim 8, cancelled

As for claim 9, Martinez-Grieves further discloses: wherein: the data indicating the context indicates the one or more search terms input via the dynamic keyboard interface; and the data indicating the subsequent context indicates at least one of the one or more search terms input via the dynamic keyboard interface (Martinez: [0036], the user may search through the emojis of various categories in order to find the emoji they want to use; [0055], the prediction engine comprises a search engine; Grieves: [0027], search control; [0036], the input text in the search input box).

As for claim 10, Martinez-Grieves further discloses: wherein: the data indicating the context indicates data one or more of presented by or input into the application (Martinez: [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input; the data indicating the subsequent context indicates data that is one or more of presented by or input into the one or more of the dynamic keyboard interface, the application, or the different and distinct application (Martinez: [0038], for example, the context is an identifier of an application currently in focus at the computing device and for which the user is entering user input. For example, the context is time information associated with the event, such as a time of day, day of week etc. For example, the context is an identifier of a recipient of a message which is being created. For example, the context is data about the user and/or the computing device. For example the context is an identifier of a field such as a subject line or a message body, associated with the user input; [0045], the computing device is executing one or more applications such as a messaging application and a search application); and determining the position within the dynamic keyboard interface for presenting the particular animated image comprises determining the data one or more of presented by or input into the application corresponds at least in part to the data one or more of presented by or input into the one or more of the dynamic keyboard interface, the application, or the different and distinct application (Martinez: [0028] and [0030], the predictions are ranked (positioned based on ranking) according to their probability or likelihood of being relevant to the user input, In various examples the quantity and/or frequency of predicted image candidates returned by the prediction engine to an end user device in response to an instance of user input is controlled on the basis of one or more of the indicators).

As for claim 11, Martinez-Grieves further discloses: wherein: the data indicating the context indicates one or more of: an animated image previously selected via the dynamic keyboard interface, or a time when the animated image previously selected via the dynamic keyboard interface was selected (Grieves: [0047], usage parameters associated with words/phrases/emoji entered during an interaction may indicate one or more characteristics of the interaction, including but not limited on an application identity, a type of application, a person, a time of day, a date, a geographic location or place, a time of year or season, a setting, a person’s age, favorite items, purchase history, relevant topics associated with input text, and/or a particular language used; [0096] the emoji may be resurrected along with the pre-existing history); and the data indicating the subsequent context comprises data indicating one or more of: a selection of the animated image previously selected via the dynamic keyboard interface, or a time associated with the selection of the animated image previously selected via the dynamic keyboard interface (Grieves: [0047], usage parameters associated with words/phrases/emoji entered during an interaction may indicate one or more characteristics of the interaction, including but not limited on an application identity, a type of application, a person, a time of day, a date, a geographic location or place, a time of year or season, a setting, a person’s age, favorite items, purchase history, relevant topics associated with input text, and/or a particular language used; [0096] the emoji may be resurrected along with the pre-existing history).

As for claim 12, Martinez-Kay further discloses: wherein: the data indicating the context indicates one or more of: a network identifier associated with the user device (Martinez: [0022], language specific, geographical region specific, time zone specific, time of year specific; Kay: [0037], the mobile device may include a Subscriber Identity Module card that stores an International Mobile Subscriber Identity number that is used to identify the mobile device on the communications networks, the mobile device may include other components that enable it to be identified on the communications networks), a size of an audience associated with the selection of the particular animated image, or an entity that provided one or more of the particular animated image or content included in the particular animated image (Martinez: [0022], indicators are used which are any combination of one or more of: application specific, user specific, field specific, enterprise specific, recipient specific, user age group specific, user gender specific, topic specific, population specific, community specific, language specific, geographical region specific, time zone specific, time of year specific; please note a size of audience may be determined based on user age group, user gender group, population group, community and geographical region data); and the data indicating the subsequent context comprises data corresponding at least in part to the network identifier, the size of the audience, or the entity (Martinez: [0022], indicators are used which are any combination of one or more of: application specific, user specific, field specific, enterprise specific, recipient specific, user age group specific, user gender specific, topic specific, population specific, community specific, language specific, geographical region specific, time zone specific, time of year specific).

claim 13       Cancelled

As for claim 14, Martinez-Grieves further discloses: wherein determining the position based at least in part on the data indicating the amount of time comprises normalizing the data indicating the amount of time (Martinez: [0022], each indicator is a statistical representation of observed image use. For example, an indicator is one or more numerical values, such as a ration, mean, median, mode, average, variance or other statistic describing observed image use; [0049], each candidate has an associated statistical value generated by the prediction engine, the candidates are ranked according to the statistical values as the statistical values represent likelihood that the candidate will be selected by a user; [0050], the rations are combined to form a numerical value called a multiplier, the multiplier is used to magnify the statistical values of the emoji prediction candidates, the candidates are then re-ranked according to the revised statistical values, by changing the value of the multiplier the statistical values of the emoji are magnified or reduced; [0086], control availability of the candidate images by multiplying statistical values of the candidate images by a multiplier computed from the at least one indicator) based at least in part on one or more of: a position of the particular animated image within the dynamic keyboard interface when the plurality of different animated images was presented by the dynamic keyboard interface; or a position of the particular animated image within the dynamic keyboard interface when the particular animated image was initially made available for selection from amongst the plurality of different animated images by the dynamic keyboard interface (Grieves: Abstract, generating probabilities and candidate rankings for predictions that include both emoji and words; [0031], rank possible candidates one to another and select at least some of the candidates as being the most likely predictions for a given entry; [0051], the dictionaries may reflect conditional probabilities for emoji usage and/or other scoring data that may be used to rank emoji along with words one to another, the top ranking emoji may be presented via a suitable user interface (positioned according to ranking); [0067], time-based parameters (e.g., time of day, time of year, month, holiday seasons); [0073], the emoji picker may include an emoji category bar that enables selection of various emoji categories, such as time, smileys, food, holidays, and sports categories).

6.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over David Martinez del corral et al (US Publication 20170371522 A1, hereinafter Martinez), and in view of Jason Grieves et al (US Publication 20150100537 A1, hereinafter Grieves), and Allison Elaine Ball et al (US Publication 20170142044 A1, hereinafter Ball), and David Kay et al (US Publication 20170344224 A1, hereinafter Kay), and Aidan Kehoe et al (US Publication 20160306438 A1, hereinafter Kehoe).

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein. In addition, Martinez and associated do not expressly disclose the context data includes data indicating an entity that provided at least one of the particular animated image, Kehoe discloses: data indicating an entity that provided at least one of the particular animated image or content included in the particular animated image …and the data indicating the entity (Kehoe: [0044], if the user enters text related to the weather, an umbrella with a product logo could be displayed as an emoji, an image of a person wearing a hat with a product logo could be displayed as a graphic, or the like; please note the product logo indicates a specific entity); 
Martinez and Kehoe are analogous arts because they are in the same field of endeavor, suggesting objects to user in the dynamic keyboard based on user interaction and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Martinez using the teachings of Kehoe to include presenting emojis associated with specific entities such as the product logo.  It would provide Martinez’s method with the enhanced capability of providing customized objects to user so user experience is improved.

As for claim 16, Martinez-Grieves further discloses: wherein: the data indicating the context indicates the one or more search terms input via the dynamic keyboard interface; and the data indicating the subsequent context indicates at least one of the one or more search terms input via the dynamic keyboard interface (Grieves: [0036], the input text in the search input box).

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 10, thus the rationales for rejecting Claim 10 are incorporated herein.

7.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over David Martinez del corral et al (US Publication 20170371522 A1, hereinafter Martinez), and in view of Jason Grieves et al (US Publication 20150100537 A1, hereinafter Grieves), and Allison Elaine Ball et al (US Publication 20170142044 A1, hereinafter Ball), and David Kay et al (US Publication 20170344224 A1, hereinafter Kay).
As per Claim 18, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 by Martinez, Grieves, Ball and Kay are incorporated herein.  In addition, Grieves discloses: receiving data indicating a previous animated image associated with a previous interaction…a frequency of sequential interactions between the particular animated image and the previous animated image (Grieves: [0062], user-specific use of emoji may also be learned over time, for example, if a user frequently uses a particular combination of a phrase and a emoji, such as “Crazy, Crazy” followed by a scared face emoji, then this combination may be added to a user-specific dictionary for the user, subsequently, if the user types or partially types “Crazy, Crazy” the system may automatically offer the scared face as a next prediction);
Martinez and Grieves are analogous arts because they are in the same field of endeavor, provide predicted emoji to user in a dynamic keyboard interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Martinez using the teachings of Grieves to clearly include providing predicted text and emoji based on context information and subsequent interaction information. It would provide Martinez’s method with the enhanced capability of produce text and emoji predictions matching to user’s desired text and emoji.



As per Claim 19, it recites features that are substantially same as those features claimed by Claim 14, thus the rationales for rejecting Claim 14 are incorporated herein.

As for claim 20, Martinez-Grieves further discloses: wherein determining the position within the dynamic keyboard interface for presenting the particular animated image comprises determining the position based at least in part on the data indicating the context (Martinez: [0028], the predictions are ranked (positioned based on rank) according to their probability or likelihood of being relevant to the user input, in various examples the quantity and/or frequency of predicted image candidates returned by the prediction engine to an end user device in response to an instance of user input is controlled on the basis of one or more of the indicators, the instance of user input, in the case of text input, is a key stroke, character, phoneme, morpheme, word, phrase, sentence or other unit of text).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 9:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171